Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 10/13/2021 have been considered.  Claims 1-28 are currently pending.

Response to Arguments
Applicant’s arguments, see page 11, paragraph 3 - page 14, paragraph 1 of the Remarks, filed 10/13/2021, with respect to claims 1-28 have been fully considered and are persuasive in light of the amended base claims 1, 11, 21, 25.  The 35 U.S.C. 103 rejections of claims 1-28 have been withdrawn. 
Applicant’s arguments, see page 11, paragraphs 1-2 of the Remarks, filed 10/13/2021, with respect to claims 1-28 have been fully considered and are persuasive in light of the terminal disclaimer filed by applicant on 10/13/2021.  The terminal disclaimer has been approved and the non-statutory obviousness-type double patenting rejection of claims 1-28 as set forth in the previous Office action has been withdrawn. 



EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method of wireless communication performed by a base station, comprising:
“determining updated system information for a user equipment (UE), wherein the UE is associated with an initial access bandwidth part (BWP) and a configured BWP; and
transmitting the updated system information to the UE using at least one of multicast signaling, the configured BWP, or a particular BWP that is different from the initial access BWP” in combination with other recited elements in claim 1.

The present application also relates to a base station for wireless communication, comprising:
“determine updated system information for a user equipment (UE), wherein the UE is associated with an initial access bandwidth part (BWP) and a configured BWP; and 
transmit the updated system information to the UE using at least one of multicast signaling, the configured BWP, or a particular BWP that is different from the initial access BWP” in combination with other recited elements in claim 11.

The present application also relates to a method of wireless communication performed by a user equipment (UE), comprising: 
“receiving updated system information for the UE, wherein the UE is associated with an initial access bandwidth part (BWP) and a configured BWP, and 

processing the updated system information” in combination with other recited elements in claim 21.

The present application also relates to a user equipment (UE) for wireless communication, comprising: 
“receive updated system information for the UE, wherein the UE is associated with an initial access bandwidth part (BWP) and a configured BWP, and 
wherein the updated system information is received using at least one of multicast signaling, the configured BWP, or a particular BWP that is different from the initial access BWP; and 
process the updated system information” in combination with other recited elements in claim 25.

The closest prior art, Panasonic (3GPP TSG RAN WG1 Meeting #91, Reno, USA, 11/27/2017 – 12/1/2017, R1-1719704), teaches a UE that receives a DCI via an initial active BWP that includes a SIB update.  Panasonic also teaches the UE is associated with an initial active DL BWP and every single active BWP.
A second prior art, Damnjanovic et al. (US Publication 2015/0208269 A1), teaches a DCI is transmitted via unicasting.

A fourth prior art, Novlan et al. (US Publication 2019/0053235 A1), teaches different BWPs are configured to be become active during different time periods.
A fifth prior art, Fan et al. (USP 8,478,286 B1), teaches repeating system information message updates during modification periods.
However, Panasonic, Damnjanovic, Zheng, Novlan, and Fan, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471